By the Court.
This action at law against a Massachusetts corporation was commenced on July 25, 1917. The defendant was dissolved by Spec. St. 1916, c. 112, which took effect on February 21, 1916. That act contained no provision extending an action like the present. It is provided by St. 1903, c. 437, § 52, subject to the terms of which the defendant was dissolved, that it shall “be continued as *160a body corporate for three years after the time when it would have been so dissolved, for the purpose of prosecuting and defending suits by or against it.” That period expired on February 21, 1919. The defendant came to an end on that date. Boston Tow Boat Co. v. Medford National Bank, 228 Mass. 484, 486.
A proviso was added to said § 52 by St. 1920, c. 165, to the effect that “the corporate existence of such a corporation, for the purposes of any suit brought by or against it within said period of three years, shall continue beyond said period for a further period of sixty days after final judgment in the suit.” That act was prospective only in operation. It did not apply to the case at bar. Hanscom v. Malden & Melrose Gas Light Co. 220 Mass. 1, 3, 4.

Action dismissed, not on the merits, but because of dissolution of corporate existence of defendant.